HENRIOD, Justice:
Appeal from a summary judgment in favor of defendant insurance company with respect to a so-called “automobile business” clause in the policy. Reversed, with costs to appellant.
The facts have to do with a customer’s leaving his car with a repair outfit for fixing, where, subsequently the car hit a pedestrian while being returned by the repairman to the owner. The facts were almost on all fours with those developed in our very recent case of Christensen v. Farmers Insurance Exchange.1 In that case, the repairman was not returning the car to its owner, but was taking it to another repair shop where there was equipment which the former did not have available,— but the principle involved is the same, — and we think the Christensen case is controlling here. Reference thereto is made to the reader.
In the Christensen case the trial judge gave a summary judgment to the effect that the “automobile business” exclusion applied, i. e., that taking the car to another repairman was part of the original repairman’s automobile business, and used therein, — which judgment we reversed, saying it was not. On summary judgment the trial court took the same position in the instant case. Hence we are obligated to reverse again. In the Christensen case the judgment was entered by the trial court on the 17th day of December, 1967. The judgment in the instant case was entered on the 19th day of January, 1968. The appellant’s reply brief was filed in this court on July 3, 1968, just two days before our decision. It is obvious that neither party to this action could have cited the *360case here in its brief, and had no idea how this court, in a substantially similar case, would decide. It seems equally obvious that for that reason, both of the litigants’ counsel simply and graciously submitted the case without argument and they have this court’s appreciation for having done so.
CROCKETT, C. J., and CALLISTER and TUCKETT, JJ., concur.

. Case No. 11135, July 5, 1968, this court, 443 P.2d 385 (1968).